DETAILED ACTION

This Final Office Action is in response to amendment filed on 07/27/2021.
Amended claims 1, 5, 9 and 16 filed on 07/27/2021 are being considered on the merits. Claims 3-4, 8, 10-12, 15 and 17-19 have been cancelled. Claims 21-29 are new, Claims 1-2, 5-7, 9, 13-14, 16 and 20-29 remain pending in the application. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2021 has been entered.
 
Response to Arguments filed on 07/27/2021
Applicant’s arguments regarding the 35 U.S.C. 103 rejection have been considered but now are moot in view of new grounds of rejection necessitated by Applicant’s amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-7, 9, 13-14, 16, 20, 22-23, 25-26 and 28-29 rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US PG. PUB. 2009/0313447), hereinafter Nguyen, in view of Hwang (US PG. PUB. 2020/0401905), hereinafter Hwang, further in view of Sandorfi (US PG. PUB.  20050108486 A1), hereinafter Sandorfi and further in view of Topham (US PG. PUB.  US 20060010286 A1)

Regarding claim 1
Nguyen discloses 
A backup data storage system, comprising: (Figure 1, Backup Server 12; Figure 4, Start Backup; [0002], wherein the “backup and restore of virtual machines” is equivalent to the claimed “A backup data storage system”) 
non-volatile memory units; (Figure 1, storage medium 60; [0029], wherein the “disk drive” is equivalent to the claimed “non-volatile memory”; [0055], “Storage media may further include volatile or non-volatile memory media such …non-volatile memory (e.g. Flash memory)”; [0020], “the backup application 50 may generate a communication to the application 28. The communication may be formatted into one or more packets for transmission on the network 14”)
(Figure 1, NIC 36A, Network 14, Storage device 22; [0019], “Under the control of the VMM 18, the virtual machine mimics the hardware used during execution of a given application that is encapsulated by the virtual machine… Each virtual disk storage in the virtual machine may be mapped to a file on a storage device such as the storage device 22. Alternatively, each virtual disk storage may be mapped directly to a physical storage device, or a combination of direct mappings and file mappings may be used…The virtual storage may mimic any type of storage, such as disk storage, tape storage, etc.”; [0034]; [0018], “VMM 18 may comprise software and/or data structures. …The hardware may include any desired circuitry. For example, the hardware may include one or more processors, or central processing units (CPUs), storage, and input/output (I/O) circuitry” wherein any of  “processors, or central processing units (CPUs), storage, and input/output (I/O) circuitry” can be equivalent  to the claimed “connection component”; [0020], “the backup application 50 on the backup server 50 is to communicate with the application 28 in the virtual machine 16A, the backup application 50 may generate a communication to the application 28. The communication may be formatted into one or more packets for transmission on the network 14 to the computer system 10.”, Examiner would like to point out “logical interface” as presented in the claims and supported by the applicant specification can be represented by logical or physical connections/ interfaces in the prior art, the communication provided by backup application can be tape emulation) 
Nguyen did not explicitly discloses 
and a director board, coupled to at least some of the non-volatile memory units to exchange data therewith, wherein the director board includes 
a disk interface coupled to at least some of the non-volatile memory units; 
… via the second logical interface…
a connection component that facilitates exchanging data with the backup data storage system…

wherein the host provides tape commands and tape data to the second logical interface to transfer data to the other storage system 
and the host receives corresponding tape status information in response thereto.
Hwang teaches 
and a director board, coupled to at least some of the non-volatile memory units to exchange data therewith, wherein the director board includes (Figure 10, The computer 1012; [0130-0133], “The computer 1012 can also include a processing unit 1014, a system memory 1016, and a system bus 1018. The system bus 1018 couples system components including, but not limited to, the system memory 1016 to the processing unit 1014. The processing unit 1014 can be any of various available processors. Dual microprocessors and other multiprocessor architectures also can be employed as the processing unit 1014. The system bus 1018 can be any of several types of bus structure(s) including the memory bus or memory controller, a peripheral bus or external bus, or a local bus using any variety of available bus architectures including, but not limited to, Industrial Standard Architecture (ISA), Micro-Channel Architecture (MSA), Extended ISA (EISA), Intelligent Drive Electronics (IDE), VESA Local Bus (VLB), Peripheral Component Interconnect (PCI), Card Bus, Universal Serial Bus (USB), Advanced Graphics Port (AGP), Firewire (IEEE 1394), and Small Computer Systems Interface (SCSI). The system memory 1016 can also include volatile memory 1020 and nonvolatile memory 1022. The basic input/output system (BIOS), containing the basic routines to transfer information between elements within the computer 1012, such as during start-up, is stored in nonvolatile memory 1022. Computer 1012 can also include removable/non-removable, volatile/non-volatile computer storage media. FIG. 10 illustrates, for example, a disk storage 1024. Disk storage 1024…Remote computer(s) 1044 is logically connected to computer 1012 through a network interface 1048 and then physically connected via communication connection 1050. Network interface 1048 encompasses wire or wireless communication networks such as local-area networks (LAN), wide-area networks (WAN), cellular networks, etc.”)
a disk interface coupled to at least some of the non-volatile memory units; (Figure 10 , Interface 1026, wherein the figure show the interface 1026 coupled to the system memory which include non-volatile memory by Bus)
a connection component that facilitates exchanging data… (Figure 10, COMMUNICATION CONNECTION(S) 1050; [0133], wherein the “communication connection 1050.” is equivalent to the claimed “connection component” and wherein the “to connect” is equivalent to the claimed “facilitates exchanging data”)
…and a smart network interface controller, (Figure 10, Processing Unit 1014) coupled (Figure 10, Bus 1018, coupled by bus 1018) to the disk interface (Figure 10, interface 1026), and the connection component (Figure 10, communication component 1050; [0130]; [0048]) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hwang in the invention of Nguyen, for improving backup data system. This is done by utilizing the operating environment in Hwang in the backup system in Nguyen to discover a latent computing property preference of the entity based on the one or more computing property preference. 
Nguyen in view of Hwang failed to explicitly discloses 
provides two logical interfaces to a host coupled to the backup data storage system, using the disk interface and a second logical interface to exchange data with another storage system that is separate from and external to the backup data storage system;

and the host receives corresponding tape status information in response thereto.
Sandorfi teaches
…via the second logical interface …provides two logical interfaces to a host coupled to the backup data storage system, a first logical interface receiving, data provided by the host to be stored at the backup data storage system using the disk interface and a second logical interface to exchange data with an other storage system that is separate from and external to the backup data storage system; (Figure 3, Host (computer) 120, storage system controller 122, back-up storage media 126; Figure 4, Back- up /restore Application 140, storage system software 150, Storage media 126;  [0062-0065], “the storage system software 150 may include one or more logical abstraction layer(s) that represent the emulated media and provide an interface between a back-up/restore application 140 resident on the host computer 120 and the back-up storage media 126. The software 150 accepts tape format data from the back-up/restore application 140 and translates that data into data suitable for storage on random-access disks …this software 150 is executed on the processor 127 of the storage system controller 122 and may be stored in memory 129 (see FIG. 3)... The back-up/restore application 140 may communicate (e.g., back-up or write data to the emulated media) with the VTL 142 using, for example, SCSI commands, represented by arrows 144. Thus, the VTL may form a software interface between the other storage system software and hardware and the back-up/restore application, presenting the emulated storage media 134 (FIG. 2) to a back-up/restore application and allowing the emulated media to appear to the back-up/restore application as conventional removable back-up storage media… A second software layer referred to herein as the file system layer 146 may provide an interface between the emulated storage media (represented in the VTL) and the physical back-up storage media 126”, wherein the “one or more logical abstraction layer(s)” is equivalent to the claimed “two logical interfaces”, wherein the “Storage media” is equivalent to the claimed “an other storage system” Examiner would like to point out  “logical interface” as presented in the claims and supported by the applicant specification can be represented by logical or physical connections/ interfaces in the prior art)
wherein the host provides tape commands and tape data to the second logical interface to transfer data to the other storage system (Figure 3, Host (computer) 120, storage system controller 122, back-up storage media 126; Figure 4, Back- up /restore Application 140, storage system software 150, Storage media 126;  [0062-0065], “…a back-up/restore application 140 resident on the host computer 120 …The back-up/restore application 140 may communicate (e.g., back-up or write data to the emulated media) with the VTL 142 using, for example, SCSI commands, represented by arrows 144. Thus, the VTL may form a software interface between the other storage system software and hardware and the back-up/restore application, presenting the emulated storage media 134… the file system, 146 acts as a mini operating system to communicate with the back-up storage media 126 using, for example, SCSI commands, represented by arrows 148, to read and write data to and from the back-up storage media 126.” wherein the “back-up storage media 12” is equivalent to the claimed “other storage system” wherein the “SCSI commands” is equivalent to the claimed “tape command”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Sandorfi in the invention of Nguyen in view of Hwang, for improving backup data system. This is done by utilizing provides two logical interfaces to a host coupled to the backup data storage system, using the disk interface and a second logical interface to exchange data with another storage system that is separate from and external to the backup data storage system; wherein the host provides tape commands and tape data to the second logical interface to transfer data to the other storage system in Sandorfi in the backup system in Nguyen to enhanced 
Nguyen in view of Hwang and further in view of Sandorfi discloses provides to the host computer an emulation of tape but failed to explicitly discloses
“and the host receives corresponding tape status information in response thereto.”
Topham teaches 
the host receives corresponding tape status information in response thereto. ([0058], “status messages of the tape drive are used to communicate the occurrence of such an error to the hosts. The tape drive sends status messages in response to host commands. … host computer can continue normal interaction with the tape drive as long as it gets good status back in response to each command..”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Topham in the invention of Nguyen in view of Hwang and further in view of Sandorfi, for improving backup data system. This is done by utilizing the host receives corresponding tape status information in response thereto in Topham in the backup system in Nguyen in view of Hwang and further in view of Sandorfi to accurately determine that this traffic is all coming from the same host which promotes communication accuracy (Topham, [0073]).

Regarding claim 2 
Nguyen discloses using PCI bus but did not explicit disclose that the PCI bus is used to connect disk interface, the connection component, and the smart network interface controller
However, Hwang teaches 
wherein the disk interface (Figure 1, Interface 1026), the connection component (Figure 1, Communication connection 1050), and the smart network interface controller (Figure 1, Processing unit 1014) are coupled using a PCIe bus. (Figure 10, Bus 1018, Communication connection 1050, Disk storage 1024, Interface 1026, Processing unit 1014; [0130], wherein the “Peripheral Component Interconnect (PCI),” is equivalent to the claimed “PCIe bus”; [0048])
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hwang in the invention of Nguyen, for the purpose of improving backup data system. This is done by utilizing the operating environment in Hwang in the backup system in Nguyen to discover a latent computing property preference of the entity based on the one or more computing property preference

Regarding claims 3 and 4 canceled

Regarding claim 5 
Nguyen failed to explicitly discloses
wherein the data is transferred directly between the smart network interface controller and the disk interface using P2P protocol that transfers data using a PCIe bus
Hwang teaches
wherein the data is transferred directly between the smart network interface controller and the disk interface using P2P protocol that transfers data using a PCIe bus. (Figure 10, Bus 1018, Communication connection 1050, Disk storage 1024, Interface 1026, Processing unit 1014; [0130], wherein the “Peripheral Component Interconnect (PCI),” is equivalent to the claimed “PCIe bus”; [0048]; [0133], wherein the “point-to-point links,” is equivalent to the claimed “P2P protocol”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hwang in the invention of Nguyen, for the purpose of improving backup data system. This is done by utilizing the operating environment in Hwang 

Regarding claim 6 
Nguyen failed to explicitly discloses
wherein the smart network interface controller includes a system on a chip having a processor, memory, and non-volatile storage.
Hwang teaches
wherein the smart network interface controller includes a system on a chip having a processor, memory, and non-volatile storage. (Figure 1, processing unit 1014; [0047], wherein the “System on a Chip (SOC)” is equivalent to the claimed “includes a system on a chip”, “processor 106 are described below with reference to processing unit 1014 and FIG. 10.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hwang in the invention of Nguyen, for the purpose of improving backup data system. This is done by utilizing the operating environment in Hwang in the backup system in Nguyen to discover a latent computing property preference of the entity based on the one or more computing property preference.

Regarding claim 7
Nguyen failed to explicitly discloses
wherein the smart network interface controller is a BlueField® SmartNIC device provided by Mellanox Technologies of Sunnnyvale California.
Hwang teaches
([0044], “system 100 and/or migration plan recommendation system 102 can further comprise various computer or computing-based elements described herein with reference to operating environment 1000 and FIG. 10.”; Figure 1, Migration Plan Recommendation System 102, Recommendation Component 110; Figure 5, Option 3 Bluefield; Figure 10, operating environment 1000, Processing unit 1014; [0071], “one or more computing environment migration plans ( e.g., in the form of a table such as, for instance, table 500 illustrated in FIG. 5) recommended by recommendation component 110”; [0044], “system 100 and/or migration plan recommendation system 102 can further comprise various computer or computing-based elements described herein with reference to operating environment 1000 and FIG. 10.”; [0095], wherein the “Bluefield,” is equivalent to the claimed “BlueField”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hwang in the invention of Nguyen, for the purpose of improving backup data system. This is done by utilizing the operating environment in Hwang in the backup system in Nguyen to discover a latent computing property preference of the entity based on the one or more computing property preference.

Claim 8 canceled

Regarding claim 22
Nguyen in view of Hwang failed to explicitly discloses
wherein the smart network interface controller selectively transfers data that is specially marked to the other storage system.
Sandorfi teaches 
([0009], “…The media servers 114 may run software that includes a back-up/restore application that controls the transfer of data between host computers (such as user computers 104, the media servers 114, and/or the application servers 102), the primary storage devices 106 and the back-up storage system 110.”, wherein the “controls the transfer” can include select data that marked to other storage; [0017], “there is provided a mechanism for transforming the newly written data back into tape-formatted data suitable for sequential tape-specific I/O.”; [0047]; [0063])

Regarding claim 23
Nguyen in view of Hwang failed to explicitly discloses
wherein the smart network interface controller is programmed to recognize and/or determine particular data to transfer to the other storage system.
Sandorfi teaches 
wherein the smart network interface controller is programmed to recognize and/or determine particular data to transfer to the other storage system. ([0009], “…The media servers 114 may run software that includes a back-up/restore application that controls the transfer of data between host computers (such as user computers 104, the media servers 114, and/or the application servers 102), the primary storage devices 106 and the back-up storage system 110.”, wherein the “controls the transfer” can include  recognize and/or determine particular data to transfer to the other storage system; [0017], “there is provided a mechanism for transforming the newly written data back into tape-formatted data suitable for sequential tape-specific I/O.”; [0047]; [0063])



Claim 13 and 20 is substantially the same as Claim 6 and is therefore rejected under the same rationale and motivation as above.

Claim 14 is substantially the same as Claim 7 and is therefore rejected under the same rationale and motivation as above.

Claims 25 and 28 are substantially the same as Claim 22 and are therefore rejected under the same rationale and motivation as above.

Claims 26 and 29 are substantially the same as Claim 23 and are therefore rejected under the same rationale and motivation as above.

Claim 21, 24 and 27 rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Hwang, further in view of Sandorfi, further in view of Topham and further in view of Katori (US PG. PUB. 20170052735-A1), hereinafter Katori

Regarding claim 21
Nguyen in view of Hwang failed to explicitly discloses
A backup storage system, according to claim 1, wherein the connection component is an ANSI FC-SB-3 Single-Byte Command Code Sets-3 Mapping Protocol for Fibre Channel connection.
Katori teaches 
(Figure 1, FC ADAPTER 122; [0022], “…storage device 138 can be provided to the host 110 as a virtual tape drive. The hierarchical storage management system 120 can include a Fibre channel (FC) adapter 122, and FC adapter 124. An example of a FC adapter can also include a FICON® adapter using the ANSI FC-SB-3 Single-Byte Command Code Sets-3 Mapping Protocol operating in FC layer 4. An FC adapter (e.g., 122, or 124) can include a control unit e.g., 126, and a buffer memory, e.g., 128. The control unit 126 can communicate with various channels on the host 110.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Katori in the invention of Nguyen in view of  Hwang and further in view of Sandorfi, for improving backup data system. This is done by utilizing an ANSI FC-SB-3 Single-Byte Command Code Sets-3 Mapping Protocol for Fibre Channel in Katori in the backup system in Nguyen in view of  Hwang and further in view of Sandorfi to transfer speed regulating and emulate tape drives and tape cartridges. 

Claims 24 and 27 are substantially the same as Claim 21 and are therefore rejected under the same rationale and motivation as above.

Relevant prior art
SLATER (US 20100180074 A1), [0008], “According to a second aspect, the present invention provides a virtual tape library apparatus providing a plurality of emulated tape storage elements, the apparatus comprising: local, non-tape based storage; a store storing a data structure which associates emulated tape storage elements with the local storage and indicates which, if any, of the emulated tape storage elements are readable from and/or writable to by a remote storage device; a first interface to 
Bitner (US 20040153614 A1), [0016], “a method of emulating a tape storage device includes: sending a backup command for a designated tape storage device from a host to a virtual tape server over a network channel in an open systems environment; the server accepting the command as if it were the designated tape storage device and translating the command into a command for a disk storage device; storing/retrieving a data component of the command on/from the disk storage device; and recording the storage location for the stored data as an emulated tape storage device.”
Kitamura, (US 7308528 B2) [Claim 1] “A virtual tape library system comprising: a storage device system connected to a host computer, wherein the storage device system includes: a plurality of logical disks, each of which is configured by storage devices of a single type, said single type of storage device being a magnetic disk type storage device; and a controller which is configured to control the plurality of logical disks, wherein the plurality of logical disks includes plural first type logical disks, each of which is categorized in a first type group and controlled by the controller to emulate a magnetic tape and be thus provided to the host computer for access thereto as a magnetic tape, and plural second type logical disks, each of which is categorized in a second type group and not controlled by the controller to emulate a magnetic tape, wherein said controller is adapted to conduct different respective read/write procedures from/to said first and second type logical disks based on whether a storage device system access request received from the host computer is formatted for a magnetic tape or for a magnetic disk, said different respective read/write procedures including a first read/write procedure from/to one of said first type logical disks when a storage device system access request is a tape access request formatted for a magnetic tape, and a second read/write procedure from/to one of said second type 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKHR A ALDAYLAM whose telephone number is (313)446-6545. The examiner can normally be reached 730 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SAKHR A ALDAYLAM/Examiner, Art Unit 2139    

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139